Citation Nr: 0511275	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  95-29 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death
  

REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran served on active duty from March 1946 to 
September 1947, and from September 1950 to May 1952.  He died 
in October 1994.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In a decision dated in July 1997, the Board denied the 
appellant's claim seeking service connection for the cause of 
the veteran's death. She appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
1998, counsel for the appellant and VA filed a "Joint Motion 
for Remand and to Stay Proceedings" pending a ruling on the 
motion.  An Order of the Court dated later in May 1998 
granted the motion for remand and vacated the Board's 
decision.  The case was remanded for further development, 
readjudication and disposition in accordance with the Order 
of the Court.

In November 1998, the Board remanded this matter to the RO 
for additional development.  


FINDINGS OF FACT

1.  At the time of his death, the veteran was service 
connected for bilateral maxillary sinusitis, evaluated as 
noncompensably disabling.  

2.  The cause of the veteran's death was pancytopenia 
secondary to chronic myelogenous leukemia (CML) (blast 
crisis), due to hepatic failure of unknown etiology, due to 
intermittent atrial fibrillation, due to respiratory 
insufficiency (sepsis).  Thrombocytopenia and congestive 
heart failure were listed as disorders contributing to death 
but not related to the cause of death.  

3.  The competent and probative medical evidence of record 
indicates that leukemia was not present during the veteran's 
service, and that it was first manifested many years 
following any exposure he may have had to ionizing radiation.  
The preponderance of the evidence is against finding a 
relationship between the leukemia and/or lung cancer and the 
veteran's period of service, to include any exposure to 
ionizing radiation.

4.  A disability of service origin is not shown to have 
caused death or played any part in death.


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service to 
include ionizing radiation exposure.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by her, and notice of what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Here, the record reflects that the appellant has 
been fully apprised of the changes brought about by the VCAA 
through May 2001 letter and January 2005 supplemental 
statement of the case.  She was provided notice of the 
evidence and information necessary to substantiate her claim; 
and notice of her and VA's obligation to obtain certain 
evidence, including VA's duty to obtain all relevant evidence 
in the custody of a Federal department or agency.  As such, 
the duties to notify the claimant of necessary evidence, as 
well as the responsibility for obtaining or presenting that 
evidence, have been fulfilled. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and treatment records 
have been associated with the claims files.  All available 
identified private treatment records have been obtained and 
there is no indication that any pertinent evidence was not 
received.  Opinions were secured from the VA's Chief of 
Public Health, and from the Director of the Compensation and 
Pension Service in October 2004.   The appellant was notified 
in the May 2001 letter to advise VA how it could secure 
pertinent evidence that she was aware of.  She was also 
advised what evidence VA had requested in the May 2001 letter 
and the January 2005 supplemental statement of the case 
notified what evidence had been received.  She was 
essentially notified in the above documents that she needed 
to submit all evidence in her possession.  Therefore, the 
duty to notify the appellant of any inability to obtain 
records does not arise in this case.  Id.  Thus, VA's duty to 
assist has been fulfilled. 

Although the VCAA notice was, in part, issued out of the 
proper chronological sequence first established years after 
she submitted her claim the notice provided substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence), and Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  Further, since receiving notice, the appellant 
has had ample opportunity to provide additional pertinent 
evidence since being informed of the evidence needed to 
substantiate her claim.

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

I.  Factual Background

A review of the service medical records reveals no complaints 
or findings pertaining to a hepatic, blood, or heart 
disorder; as well as no complaints or findings pertaining to 
leukemia were recorded.  The service medical records do 
disclose treatment for sinusitis for which service connection 
was granted, but they do not show any additional chronic 
respiratory disorder.

Steven B. Standiford, M.D., reported in April 1994, that the 
veteran suffered from adenocarcinoma of the right lower lung, 
as well as chronic myelogenous leukemia.  The veteran was 
noted to have undergone a right lower lobectomy in April 1993 
for his lung cancer.

Of record are additional outpatient and inpatient treatment 
records pertaining to care provided by Dr. Standiford, and 
other physicians between 1975 and 1994.  These reveal care, 
in pertinent part, for chronic myelogenous leukemia, 
adenocarcinoma, atrial fibrillation, and coronary artery 
disease.

In April 1994, the veteran stated that he served at Los 
Alamos, New Mexico while he was on active duty.  He reported 
that his duties included guarding "areas that were 
radioactive," escorting visitors to locations where "atomic 
testing" had taken place, and storage areas which were 
marked "radioactive."

In June 1994, William P. Patterson, M.D., reported that 
chronic myelogenous leukemia can be induced by radiation 
exposure.  Dr. Patterson also noted that the veteran himself 
reported a history of serving at Los Alamos "testing 
center" in 1946 and 1947.

In May 1995, the Defense Nuclear Agency reported that they 
could not document that either the veteran or his military 
unit was ever located at Los Alamos.  They further noted that 
based on the veteran's own statement, any possible exposure 
on his part was "not the result of participation in [a] U.S. 
atmospheric test.

In August 1995, the Information and Records Management Group 
of the Los Alamos National Laboratory reported that they had 
no dosimetry records pertaining to the veteran.

In April 1997, the appellant presented sworn testimony before 
the undersigned Member.  She essentially stated that the 
veteran was stationed at Los Alamos during the Manhattan 
Project where he worked as a cook and as a guard.  As a 
result of this service the appellant maintained that the 
veteran was exposed to ionizing radiation, and that this 
radiation exposure was responsible for the cancer that 
claimed his life.  As support for her position the appellant 
presented a photocopy of an August 1950 enlistment medical 
history report upon which the veteran had affirmatively 
answered the question, "Have you ever worked with 
radioactive substances?"  The appellant also submitted an 
August 1965 blood laboratory test report.

In correspondence dated in November 2000, the Department of 
the Army wrote that they had no record of the veteran being 
exposed to ionizing radiation during his military service.  
Based on the foregoing, the Army concluded that it was likely 
that the veteran was not enrolled in a personnel-monitoring 
program, and that he was not occupationally exposed to 
ionizing radiation during service.  

In July 2002, the Department of Energy, Oak Ridge Laboratory, 
reported having no records pertaining to the veteran.

Thereafter, notwithstanding the fact that the veteran was not 
occupationally exposed to ionizing radiation during service, 
in September 2004, the Program Manager of the Army Health 
Physics program estimated that the veteran was exposed to a 
dose of up to 2000 mrem maximum whole body ionizing 
radiation.

Pursuant to 38 C.F.R. § 3.311, the VA Under Secretary for 
Health was requested to review the claims file and provide an 
opinion as to the possible relationship between the veteran's 
CML and/or lung cancer and his exposure to ionizing radiation 
in service.  In an October 2004 Memorandum, the VA Chief 
Public Health and Environmental Hazards Officer responded for 
the Under Secretary for Health with a medical opinion.  The 
doctor acknowledged the Department of Army Health Physics 
Program dosage estimate with regard to the veteran's exposure 
to ionizing radiation during service.  Citing to a medical 
study pertaining to the health effects of exposure to low 
levels of ionizing radiation, the doctor opined that it was 
unlikely that the veteran's chronic myelogenous leukemia 
and/or lung cancer could be attributed to exposure to 
ionizing radiation in service.

In an October 2004, the Director, Compensation and Pension 
Service, determined that as a result of the opinion from the 
Under Secretary's staff and following a review of the 
evidence in its entirety, there was no reasonable possibility 
that the veteran's chronic myelogenous leukemia and/or lung 
cancer resulted from radiation exposure in service.

II.  Criteria 

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Service connection may also be granted for a disease first 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Where it is contended that disease developed as a result of 
exposure to ionizing radiation during service, service 
incurrence or aggravation may be presumed under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) for diseases, to include 
leukemia and cancer of the lung, if certain conditions are 
met.  The threshold requirement for consideration under 38 
U.S.C.A. § 1112(c) is that the veteran participated in a 
"radiation-risk activity," which means on-site 
participation in a test involving the atmospheric detonation 
of a nuclear device; participation in the occupations of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war in Japan that 
resulted in an opportunity for exposure to ionizing radiation 
comparable to that of veterans who worked in the occupation 
forces of Hiroshima or Nagasaki during the period August 6, 
1945, to July 1, 1946.  38 C.F.R. § 3.309(b)(i)(ii).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. §§ 3.307, 3.309, 
and it is contended the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose or doses.  38 
C.F.R. § 3.311(a)(1).  When dose estimates provided are 
reported as a range of doses to which a veteran may have been 
exposed, exposure at the highest level of the dose range 
reported will be presumed.  38 C.F.R.§ 3.311(a)(2).

In cases containing allegations of participation in 
atmospheric nuclear weapons test participation and Hiroshima 
and Nagasaki claims, if military records do not establish 
presence at or absence from a site at which exposure to 
radiation is claimed to have occurred, the veteran's presence 
at the site will be conceded.  38 C.F.R.§ 3.311(a)(4)(i).  
Neither the veteran nor his survivors may be required to 
produce evidence substantiating exposure if the information 
in the veteran's service records or other records maintained 
by the Department of Defense is consistent with the claim 
that the veteran was present where and when the claimed 
exposure occurred.  38 C.F.R. § 3.311(a)(4)(ii).

When it has been determined that a veteran has been exposed 
to ionizing radiation as the result of participation in the 
atmospheric testing of nuclear weapons, and he subsequently 
develops some potentially radiogenic disease, the claim will 
be referred to the Under Secretary for Benefits (USB) for 
further consideration.  The USB is to consider the claim with 
reference to specified factors and request an advisory 
medical opinion from the Under Secretary for Health.  If, 
after this consideration, the USB determines that there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the USB shall so inform 
the RO in writing, setting forth the rationale for this 
conclusion.  38 C.F.R. § 3.311.

The list of radiogenic diseases found under 38 C.F.R. § 
3.311(b)(2) includes all cancers.  Lung cancer must become 
manifest 5 years or more after exposure; leukemia may become 
manifest at any time after exposure.  38 C.F.R. § 
3.311(b)(5).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).

III.  Legal Analysis 

In this case, the appellant is seeking service connection for 
the cause of the veteran's death.  The veteran's death 
certificate list the cause of death as pancytopenia secondary 
to chronic myelogenous leukemia due to hepatic failure of 
unknown etiology, due to intermittent atrial fibrillation, 
due to respiratory insufficiency (sepsis).  Thrombocytopenia 
and congestive heart failure were listed as disorders 
contributing to death but not related to the cause of death.  
The veteran was not service connected for any conditions 
listed on the death certificate.  

The evidence of record also does not include a diagnosis of 
heart disease during the veteran's initial post-service year.  
Consequently, a presumption in favor of service connection 
for a chronic disease manifest during the initial post-
service year is not for application.  38 C.F.R. §§ 3.307, 
3.309 (2004).

The appellant does not contend that the veteran had 
manifested or had been diagnosed with heart disease during 
the initial post-service year.  It is not disputed that the 
veteran was diagnosed with his cancers until more than one 
year after separation from service.

The evidence of record shows a diagnosis of leukemia in 1991 
and lung cancer in 1993.  The medical evidence shows that 
both lung cancer and leukemia became manifest many years 
after exposure.  Leukemia and lung cancer are among the 
radiogenic diseases specified in 38 C.F.R. § 3.311(b)(2).  
The veteran was exposed to the radiation in 1946.  Here, the 
service information documents the fact that the veteran was 
present at Operation TRINITY while he was stationed in Los 
Alamos, Mexico in 1946.  

An estimated dose assessment regarding the veteran's exposure 
to radiation in service was obtained.  The Department of the 
Army has determined that the veteran's maximum whole body 
possible dose was 2 rem.

After a careful review of the evidence of record, the Board 
finds that no cancer resulted from in-service exposure to 
ionizing radiation.  In an October 2004 medical opinion, the 
Chief Public Health and Environmental Hazard Officer 
concluded that it was "unlikely" that the veteran's chronic 
myelogenous leukemia and/or lung cancer could be attributed 
to his exposure to ionizing radiation in service.  Citation 
was made to scientific and medical research, which supported 
that conclusion.

The Board finds this medical opinion to be critical, 
probative, and persuasive.  It is the Board's responsibility 
to assess the credibility and the probative value of the 
evidence of record in it's whole.  See, e.g., Madden v. 
Gober, 125 F. 3d. 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69-72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

The Chief Public Health and Environmental Hazards Officer is 
an expert; she has special knowledge in the field of medical 
effects of ionizing radiation and is competent to render a 
medical opinion whether the veteran's leukemia and/or lung 
cancer was due to the exposure of 2 rem of radiation in 
service.  The Board also points out the individual analyzed 
recent scientific studies regarding the medical effects of 
ionizing radiation exposure and the epidemiology of 
radiogenic diseases.  She referred to the scientific and 
medical research to support the medical conclusion.  In 
evaluating the probative value of medical statements, the 
Board looks at factors such as the author's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 
Vet. App. 279, 284 (1997).

The appellant and her representative have not submitted any 
medical evidence to support their contention that the 
leukemia was caused by the veteran's exposure to ionizing 
radiation in service.  Indeed, there is no medical evidence 
of record which supports their claim that the chronic 
myelogenous leukemia was due to the veteran's exposure to 
ionizing radiation in service.  In this regard, the Board has 
considered the June 1994 statement from the veteran's private 
physician indicating that chronic myelogenous leukemia "can 
be" induced by exposure to radiation.  The Court has 
repeatedly held that medical opinions which are speculative, 
general or inconclusive in nature cannot support a claim.  In 
light of the speculative nature of this statement, the Board 
finds that it is not probative and does not provide a basis 
on which to award service connection for the cause of the 
veteran's death.  See e.g. Davis v. West, 13 Vet. App. 178 
(1999); Morris v. West, 13 Vet. App. 94, 97 (1999);  Bloom v. 
West, 12 Vet. App. 185, 186-87 (1999); Moffitt v. Brown, 10 
Vet. App. 214, 228 (1997).

In sum, for the reasons and bases set forth above, the Board 
finds that the evidence is against the claim for service 
connection for the cause of the veteran's death.  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit-of-the-doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107.

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


